DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both a third edge and a third edge.  The panel has a third edge and a fourth edge, both having a third coupling element. The edges of the panel should be referenced by edges 1-4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-9, 12-15, and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0211569 A1 to Boo et al.


    PNG
    media_image1.png
    1387
    1220
    media_image1.png
    Greyscale

Regarding claim 1, Boo et al. disclose a multi-purpose tile system, comprising a plurality of floor tiles (Fig.4A), wherein a first tile of the plurality of floor tiles comprises: at least one first edge (See Figure above) having a first coupling profile comprising: a sideward tongue (See Figure above) extending in a direction substantially parallel to an upper side of the first tile, at least one first downward flank (See Figure Above) lying at a distance from the sideward tongue, and a first downward recess (See Figure Above) formed between the sideward tongue and the first downward flank, at least one second edge (See Figure Above) having a second coupling profile comprising: a downward tongue (See Figure Above) extending in a direction substantially perpendicular to the upper side of the first tile, at least one second downward flank (See Figure Above) lying at a distance from the downward tongue, and a second downward recess (See Figure Above) formed between the downward tongue and the downward flank, at least two other edges, each other edge having a third coupling profile comprising: a third recess (See Figure Above) configured for accommodating at least a part of the sideward tongue of the first coupling profile of a second tile of the plurality of floor tiles and at least a part of the downward tongue of the second tile (See Figure Above), said third recess being defined by an upper lip (See Figure Above) and a lower lip (See Figure Above), wherein said lower lip is provided with an upward locking element (See Figure Above), and wherein the first coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the first and other edges through a turning movement (to portion; See Figure Above), wherein, in coupled condition: at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the second tile to realise a vertical locking effect (See Figure Above), and at least a part of the upward locking element of the third coupling profile is inserted into the first downward recess of the first coupling profile (See Figure Above), wherein the second coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the second and other edges by means of a fold-down movement or a vertical movement (See Figure Above), wherein, in coupled condition: at least a part of the downward tongue of the second coupling profile is inserted in the third recess of the third coupling profile (See Figure Above), at least a part of the upward locking element of the third coupling profile is inserted in the second downward recess of the second coupling profile (See Figure Above), and wherein at least a part of a proximal side of the upward locking element of the third coupling profile, facing the third recess, is upwardly inclined in a direction towards the upper lip (See Figure Above), and wherein at least a part of a proximal side of the downward tongue of the second coupling profile, facing the second downward recess, is downwardly inclined in a direction towards the second downward flank (See Figure Above).  
Regarding claim 2, wherein, in coupled condition of two tiles, the at least partially inclined proximal side of the upward locking element of the third coupling profile of the first tile, and the at least partially inclined proximal side of the downward tongue of the second coupling profile of the second tile realise the vertical locking effect preventing vertical movement of the second coupling profile of the second tile with respect to the third coupling profile of the first tile (Fig.1C).  
Regarding claim 5, wherein the second coupling profile comprises at least one second locking element (16), and wherein the third coupling profile comprises at least one third locking element (17), wherein, in coupled condition of two tiles, the second locking element of the second tile is configured to co-act with the third locking element of the first tile to realise a vertical locking effect (Fig.1C).  
Regarding claim 7, wherein the at least one second locking element of the second coupling profile is provided at a distal side of the downward tongue facing away from the second downward recess (16), and wherein at least one third locking element of the third coupling profile is provided at a side of the upper lip (lower edge of lip, 17), in coupled condition facing said distal side of the downward tongue of the second coupling profile of the first tile.  
Regarding claim 8, Boo et al. disclose wherein the co-action between the second locking element and the third locking element for creating a vertical locking effect in coupled condition of the first tile and the second tile, defines a tangent T1 which encloses an angle Al with a plane defined by the first tile, which angle Al is smaller than an angle A2 enclosed by said plane defined by the first tile and a tangent T2 defined by a co-action between an inclined part of a proximal side of the upward locking element facing toward the third recess and an inclined part of a proximal side of the downward tongue facing toward the second downward flank, wherein the greatest difference between angle Al and angle A2 is situated between 5 and 20 degrees (the tangent line T1 can be drawn with a multitude of angles which include a difference of angle with T2 within the range of 5 and 20, different tangents are shown with dotted lines; see Figure below).  

    PNG
    media_image2.png
    533
    728
    media_image2.png
    Greyscale

Regarding claim 9, wherein said second locking element and said third locking element are positioned closer to the upper side of the first tile compared to an upper side of the upward locking element (Fig.1C).  
Regarding claim 12, wherein the second tile is structured the same as the first tile, wherein a third tile of the plurality of tiles is structured the same as the first tile, and wherein the first coupling profile of the first tile and the third coupling profile of the third tile are configured such that the first tile and the third tile can be coupled to each other at the first and other edges by means of the turning movement, wherein, in coupled condition: at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the third tile, and at least a part of the upward locking element of the third coupling profile of the third tile is inserted into the first downward recess of the first coupling profile of the first tile (Fig. 4A-4B).  
Regarding claim 13, wherein each tile of the plurality of tiles is structured the same as the first tile (Fig.4A).  
Regarding claim 14, wherein the first coupling profile and the third coupling profile are configured for locking together the first tile and the second tile both vertically and horizontally (Fig.2C).  
Regarding claim 15, wherein the second coupling profile and the third coupling profile are configured for locking together the first tile and the second tile both vertically and horizontally (Fig.1C).  
Regarding claim 19, wherein at a lower side of the lower lip of the third coupling profile, a recess (lower bevel of lower lip, Fig.1A) is present, which extends up to a distal end of the lower lip and which allows a bending of the lower lip in downward direction.  
Regarding claim 20, wherein the first coupling profile and the third coupling profile are configured such that in coupled condition a pretension is existing, which forces the first tile and the second tile towards each other, wherein this is performed by applying overlapping contours (rotated in and surfaces push against one another creating a pretension force).  
Regarding claim 21, wherein the pretension is the result of a deformation, either an elastic bending or an elastic compression, or a combination of both (Paragraph [0055]).  
Regarding claim 22, wherein at least a part of an upper side of the upward locking element is inclined downwardly in a direction facing away from the upper lip of the third coupling profile (See Figure Above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 18, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0211569 A1 to Boo et al. in view of US 8,991,055 B2 to Cappelle.
Regarding claims 3 and 18, Boo et al. do not disclose wherein at least a part of the proximal side of the sideward tongue of the first coupling profile, facing the first downward recess, is downwardly inclined in a direction towards the first downward flank.  
Cappelle disclose at least a part of the proximal side of the sideward tongue of the first coupling profile, facing the first downward recess, is downwardly inclined in a direction towards the first downward flank (13, Fig.31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the proximal portion of the tongue angled toward the tile body so to create interlocking surfaced between the adjacent tiles and thereby providing an extremely secure tile joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an angle between 0 and 60 degrees so to provide an angle steep enough to provide a surface to prevent the tiles from being pulled apart horizontally but shallow enough to provide clearance for the tiles to be rotated into one another for an effective connection.
Regarding claim 4, Boo et al. in view of Capelle disclose wherein, in coupled condition of two tiles, the at least partially inclined proximal side of the upward locking element of the third coupling profile of the first tile, and the at least partially inclined proximal side of the sideward tongue of the first coupling profile of a third tile realise an additional vertical locking effect preventing vertical movement of the second coupling profile of the second tile with respect to the third coupling profile of the first tile (the inclined surface of the side tongue will interact with the inclined surface of the upward locking element).  
Regarding claim 28, Boo et al. disclose a multi-purpose tile system, comprising a plurality of floor tiles (4A), wherein a first tile of the plurality of tiles comprises: at least one first edge (See Figure above) having a first coupling profile comprising: a sideward tongue (See Figure above) extending in a direction substantially parallel to an upper side of the first tile, at least one first downward flank (See Figure above) lying at a distance from the sideward tongue, and a first downward recess (See Figure above) formed between the sideward tongue and the first downward flank, at least one second edge (See Figure above) having a second coupling profile comprising: a downward tongue (See Figure above) extending in a direction substantially perpendicular to the upper side of the first tile, at least one second downward flank (See Figure above) lying at a distance from the downward tongue, and a second downward recess (See Figure above) formed between the downward tongue and the downward flank, at least two other edges, each other edge having a third coupling profile comprising: a third recess (See Figure above) configured for accommodating at least a part of the sideward tongue of the first coupling profile of a second tile of the plurality of floor tiles and at least a part of the downward tongue of the second tile, said third recess being defined by an upper lip (See Figure above) and a lower lip (See Figure above), wherein said lower lip is provided with an upward locking element (See Figure above), and wherein the first coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the first and other edges through a turning movement (See Figure above), wherein, in coupled condition: at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the second tile to realise a vertical locking effect (Fig.2C), and at least a part of the upward locking element of the third coupling profile is inserted into the first downward recess (Fig.2C) of the first coupling profile, wherein the second coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the second and other edges by means of a fold-down movement or a vertical movement (Fig.1C), wherein, in coupled condition: at least a part of the downward tongue of the second coupling profile is inserted in the third recess of the third coupling profile (Fig.1C), at least a part of the upward locking element of the third coupling profile is inserted in the second downward recess of the second coupling profile (Fig.1C), and wherein at least a part of the proximal side of the upward locking element of the third coupling profile, facing the third recess, is upwardly inclined in a direction towards the upper lip (See Figure above).
Boo et al. do not disclose wherein at least a part of the proximal side of the sideward tongue of the first coupling profile, facing the first downward recess, is downwardly inclined in a direction towards the first downward flank.  
Cappelle disclose at least a part of the proximal side of the sideward tongue of the first coupling profile, facing the first downward recess, is downwardly inclined in a direction towards the first downward flank (13, Fig.31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the proximal portion of the tongue angled toward the tile body so to create interlocking surfaced between the adjacent tiles and thereby providing an extremely secure tile joint.
Regarding claim 29, Boo et al. in view of Capelle disclose wherein, in coupled condition of two tiles, the at least partially inclined proximal side of the upward locking element of the third coupling profile of the first tile, and the at least partially inclined proximal side of the sideward tongue of the first coupling profile of a third tile realise an additional vertical locking effect preventing vertical movement of the second coupling profile of the second tile with respect to the third coupling profile of the first tile (the inclined surface of the side tongue will interact with the inclined surface of the upward locking element).  
Regarding claim 30, Boo et al. disclose wherein at least a part of the proximal side of the downward tongue of the second coupling profile, facing the second downward recess, is downwardly inclined in a direction towards the second downward flank (See Figure Above).  
Regarding claim 31, Boo et al. disclose wherein, in coupled condition of two tiles, the at least partially inclined proximal side of the upward locking element of the third coupling profile of the first tile, and the at least a partially inclined proximal side of the downward tongue of the second coupling profile of the second tile realise a vertical locking effect preventing vertical movement of the second coupling profile of the second tile with respect to the third coupling profile of the first tile (Fig.1C).  
Regarding claim 32, Boo et al. disclose a first tile for use in a multi-purpose tile system, the first tile comprising: at least one first edge (See Figure above) having a first coupling profile comprising: a sideward tongue (See Figure above) extending in a direction substantially parallel to an upper side of the first tile, at least one first downward flank (See Figure above) lying at a distance from the sideward tongue, and a first downward recess (See Figure above) formed between the sideward tongue and the first downward flank, at least one second edge (See Figure above) having a second coupling profile comprising: a downward tongue (See Figure above) extending in a direction substantially perpendicular to the upper side of the first tile, at least one second downward flank (See Figure above) lying at a distance from the downward tongue, a second downward recess (See Figure above) formed between the downward tongue and the downward flank, and at least one second locking element (16); at least two other edges, each other edge having a third coupling profile comprising: a third recess (See Figure above) configured for accommodating at least a part of the sideward tongue of the first coupling profile of a second tile and at least a part of the downward tongue of the second coupling profile of the second tile, said third recess being defined by an upper lip (See Figure above) and a lower lip (See Figure above), wherein said lower lip is provided with an upward locking element (See Figure above), and at least one third locking element (17), wherein the first coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the first and other edges through a turning movement (Fig.2A-2C), wherein, in coupled condition: at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the second tile to realise a vertical locking effect (Fig.2C), and at least a part of the upward locking element of the third coupling profile is inserted into the first downward recess of the first coupling profile (Fig.2C), wherein the second coupling profile and the third coupling profile are configured such that the first tile can be coupled to the second tile at the second and other edges by means of a fold-down movement or a vertical movement (1A-1C), wherein, in coupled condition: at least a part of the downward tongue of the second coupling profile is inserted in the third recess of the third coupling profile (Fig.1C), at least a part of the upward locking element of the third coupling profile is inserted in the second downward recess of the second coupling profile (Fig.1C), and at least one second locking element is facing, and co-acting with, at least one third locking element to realise the vertical locking effect (16, 17), and wherein at least a part of the proximal side of the upward locking element of the third coupling profile, facing the third recess, is upwardly inclined in a direction towards the upper lip (See Figure above), and (ii) wherein at least a part of the proximal side of the downward tongue of the second coupling profile, facing the second downward recess, is downwardly inclined in a direction towards the second downward flank (See Figure above).  
Cappelle disclose at least a part of the proximal side of the sideward tongue of the first coupling profile, facing the first downward recess, is downwardly inclined in a direction towards the first downward flank (13, Fig.31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the proximal portion of the tongue angled toward the tile body so to create interlocking surfaced between the adjacent tiles and thereby providing an extremely secure tile joint.

Claim(s) 6, 10, 11, 16, 17, 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0211569 A1 to Boo et al. in view of US 2017/0328072 A1 to Hannig.

Regarding claims 6, 10, and 11, Boo et al. discloses second and third locking elements but do not specifically disclose locking elements located on the downward flanks of the first and second coupling profiles, on the distal side of the lower lip of the third coupling profile, or located above the tongue on the distal side of the first coupling element and the corresponding location on the third coupling profile, wherein responsive to turning movement of the first tile, the at least one first locking element is configured to face and co-act with at least one third locking element of the third coupling profile.
Hannig discloses a locking element (16, Fig.3) at the downward flank of one coupling profile, a locking element (15, Fig.3) on a distal side of the lower lip facing away from the recess, a locking element on a distal side of a coupling profile, being located above at least a part of the sideward tongue (21, 21a, 22, 22a), or a locking element (21, 21a, 22, 22a) at a side of the upper portion, in coupled condition facing said distal side of the coupling profile of an adjacent tile.  Although Hannig does not specifically teach a turning movement, the tiles of Hannig are capable of turning relative to one another to connect the tiles, and the at least one first locking element (16) will face and co-act with the at least one third locking element (15) of the third coupling profile when connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided locking elements which prevent the elements of the tiles from moving relative one another, thereby preventing slipping, skewing, or buckling of the tiles when connected to one another. Providing the locking elements on the free/distal ends of the coupling profiles ensures the distal ends stay in place.
Regarding claims 16 and 17, Boo et al. do not specifically disclose wherein the proximal side of the upward locking element of the third coupling profile, is upwardly inclined in a direction away from the upper lip, in such a way that an angle is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees, nor do Boo et al. disclose wherein at least a part of the proximal side of the downward tongue of the second coupling profile, facing the second downward recess, is downwardly inclined in a direction away from the second downward flank, in such a way that an angle is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees.
Hannig discloses wherein the proximal side (12, Fig.3) of the upward locking element (8) of the lower lip is inclined away from the body of the tile and also wherein the proximal side (13) of the downward tongue (10) is angled away from the body of the tile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lip and the tongue with inner surfaces angled away from the body of the tile so to ensure the tongue and the lip do not interfere with one another which the tiles are connected and further to ensure the inner surfaces of the tongue and the lip remain parallel and make contact when the tiles are connected, thereby providing better support of weight upon the tiles at the joint.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an angle between 0 and 60 degrees so to provide an angle steep enough to provide a surface to prevent the tiles from being pulled apart horizontally but shallow enough to provide clearance for the tiles to be rotated into one another for an effective connection.
Regarding claims 23 and 24, Boo et al. discloses wherein the upper side of the upward locking element and the upper side of the first and second recesses are planar/horizontal and do not disclose wherein at least a part of the upper side of the upward locking element is inclined downwardly in a direction facing way from the upper lip of the third coupling profile and wherein at least a part of the upper side of the first downward recess/second downward recess is inclined downwardly towards the first downward flank/second downward flank.  
Hannig discloses wherein at least a part of the upper side (8b) of the upward locking element is inclined downwardly in a direction facing way from the body of the third coupling profile and wherein at least a part of the upper side (11b) of the first downward recess/second downward recess is inclined downwardly towards the first downward flank/second downward flank.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the surfaces of Boo et al. having an inclination away from the body of the tile and also toward the flank surface of the recess as taught by Hannig so to eliminate the boxy design of the flooring tile which creates rounded edges thereby creating a smoother transition to connecting the tiles and also to ensure the surfaces are parallel when the adjacent tiles are connected.
Regarding claim 26, Boo et al. disclose forming the base layer of the tile from a wood or a plastic but does not disclose wherein the base layer comprises at least one composite material of at least one polymeric material and at least one non-polymeric material.  
Hannig discloses a tile having a base layer comprising at least one composite material of at least one polymeric material and at least one non-polymeric material (Paragraph [0012] and [0016]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the tile of Boo et al. from a wood plastic composite as taught by Hannig so to provide the tile with elasticity, water resistance, noise reduction, and walking comfort.
Regarding claim 27, Hannig discloses wherein at least one non-polymeric material is wood (Paragraph [0016]).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0211569 A1 to Boo et al. in view of US 2014/0007539 A1 to Pervan et al.

Regarding claim 25, Boo et al. do not appear to disclose wherein the difference between the upper lip and the lower lip, measured in the plane of the tile is larger than 1.0 times, and is at least 1.25 times, the thickness of each of the plurality of tiles.
Pervan et al. disclose wherein the difference between the upper lip and the lower lip, measured in the plane of the tile is larger than 1.0 times (P2+P3 is greater than T), but does not specifically teach greater than 1.25 times the thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the lower lip with a length greater than the upper lip greater than the thickness of the tile as taught by Pervan et al. so to increase the flexibility of the lower lip and thereby make the connection between adjacent tiles easier.


Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0211569 A1 to Boo et al. in view of US 8,991,055 B2 to Cappelle in view of US 2017/0328072 A1 to Hannig.

Regarding claim 33, Boo et al. do not disclose the locking elements anf locations of those locking elements. 
Hannig discloses a locking element (16, Fig.3) at the downward flank of one coupling profile, a locking element (15, Fig.3) on a distal side of the lower lip facing away from the recess, a locking element on a distal side of a coupling profile, being located above at least a part of the sideward tongue (21, 21a, 22, 22a), or a locking element (21, 21a, 22, 22a) at a side of the upper portion, in coupled condition facing said distal side of the coupling profile of an adjacent tile.  Although Hannig does not specifically teach a turning movement, the tiles of Hannig are capable of turning relative to one another to connect the tiles, and the at least one first locking element (16) will face and co-act with the at least one third locking element (15) of the third coupling profile when connected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided locking elements which prevent the elements of the tiles from moving relative one another, thereby preventing slipping, skewing, or buckling of the tiles when connected to one another. Providing the locking elements on the free/distal ends of the coupling profiles ensures the distal ends stay in place.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,844,610B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635